Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150728                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 150728
                                                                    COA: 315983
                                                                    Muskegon CC: 12-062643-FH
  MAURICE DANTE HENDERSON,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 6, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals
  judgment holding that the May 3, 2012 letter from the Michigan Department of
  Corrections to the prosecutor was sufficient to trigger start of the 180-day period set forth
  in MCL 780.131. At the time that letter was sent, the Department did not have notice of
  any pending untried warrant, indictment, information, or complaint against the defendant,
  and the letter therefore did not meet the statutory requirements for applying the 180-day
  rule. We REMAND this case to the Court of Appeals for consideration of the Muskegon
  Circuit Court’s finding of a second 180-day rule violation that the Court of Appeals
  declined to address.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2015
           t0331
                                                                               Clerk